Citation Nr: 1533413	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-27 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.   

2.  Entitlement to service connection for a left knee disability.   

3.  Entitlement to service connection for an eye disability to include cataracts claimed as secondary to the service connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to a rating higher than 40 percent for degenerative changes cervical spine, with herniated disc and cervical compression, C5-6.

5.  Entitlement to a rating higher than 30 percent for PTSD from January 5, 2007 to January 15, 2009.  

6.  Entitlement to a rating higher than 50 percent for PTSD prior to March 11, 2010. 

7.  Entitlement to a rating higher than 50 percent disabling for PTSD since March 11, 2010.   

8.  Entitlement to a rating higher than 20 percent for intervertebral disc syndrome L5-S1 associated with degenerative disc disease and mild hypertrophic facet atrophy.  

9.  Entitlement to a rating higher than 10 percent for right knee patellofemoral tracking syndrome associated with mild medial patellar tendinosis and medial compartment osteoarthritis.  

10.  Entitlement to a compensable rating for pes planus from January 5, 2007 to February 19, 2009. 

11.  Entitlement to a rating higher than 10 percent for pes planus since February 19, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In February 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  He had an earlier hearing before RO personnel, a transcript of that hearing is also on file.

The issues of entitlement to service connection for a left knee disability, an eye disability, and entitlement to a rating higher than 50 percent for PTSD since March 11, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for a left knee disability was last denied in a January 1997 rating decision.  There was notice but no appeal.  The evidence added to the record with regard to the left knee since the January 1997 rating decision is not cumulative or redundant and does relate to an unestablished fact necessary to substantiate the claim.  

2.  Degenerative changes of the cervical spine, with herniated disc and cervical compression, C5-6 are not manifested by unfavorable ankylosis of the entire spine.

3.  From January 5, 2007 to January 15, 2009, PTSD was manifested by occupational and social impairment with reduced reliability and productivity. 

4.  Prior to March 11, 2010, PTSD was not manifested by occupational and social impairment with deficiencies in most areas.  

5.  Prior to January 30, 2015, intervertebral disc syndrome L5-S1 associated with degenerative disc disease and mild hypertrophic facet atrophy was not manifested by incapacitating episodes requiring bedrest prescribed by a physician, forward thoracolumbar flexion that was 30 degrees or less and/or favorable ankylosis of the entire thoracolumbar spine.

6.  Since January 30, 2015, intervertebral disc syndrome L5-S1 associated with degenerative disc disease and mild hypertrophic facet atrophy is not manifested by incapacitating episodes requiring bedrest prescribed by a physician or unfavorable ankylosis of the entire thoracolumbar spine.  

7.  Prior to January 15, 2015, right knee patellofemoral tracking syndrome associated with mild medial patellar tendinosis and medial compartment osteoarthritis was not manifested by flexion limited to 30 degrees.  

8.  Since January 15, 2015, right knee patellofemoral tracking syndrome associated with mild medial patellar tendinosis and medial compartment osteoarthritis is manifested by flexion limited to 20 degrees.  

9  From January 5, 2007 to February 19, 2009, pes planus was not manifested by moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles or pain on manipulation and use of the feet.

10.  Since February 19, 2009, pes planus is not manifested by severe pes planus manifested by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.



CONCLUSIONS OF LAW

1.  The January 1997 rating decision denying service connection for a left knee disability is final.  New and material evidence to reopen the claim for service connection for a left knee disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2014).

2.  The criteria for a rating higher than 40 rating for degenerative changes cervical spine, with herniated disc and cervical compression, C5-6 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

3.  With resolution of reasonable doubt, the criteria for a rating of 50 percent disabling for PTSD from January 5, 2007 to January 15, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.130; Diagnostic Code 9411.

4.  The criteria for a rating higher than 50 percent for PTSD prior to March 11, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.130; Diagnostic Code 9411.

5.  Prior to January 30, 2015, the criteria for a rating higher than 20 rating for intervertebral disc syndrome L5-S1 associated with degenerative disc disease and mild hypertrophic facet atrophy were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010- 5243.

6.  Since January 30, 2015, the criteria for a rating of 40 percent disabling, but no higher, for intervertebral disc syndrome L5-S1 associated with degenerative disc disease and mild hypertrophic facet atrophy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010- 5243.

7.  Prior to January 15, 2015, the criteria for a rating higher than 10 percent for the service connected right knee patellofemoral tracking syndrome associated with mild medial patellar tendinosis and medial compartment osteoarthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260.

8.  Since January 15, 2015, the criteria for a 20 percent rating, but no higher, for the service connected right knee patellofemoral tracking syndrome associated with mild medial patellar tendinosis and medial compartment osteoarthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260.

9.  The criteria for a compensable rating for pes planus from January 5, 2007 to February 19, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.

10.  The criteria for a rating higher than 10 rating for pes planus since February 10, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2007, January 2009, and June 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a left knee disability.  In a January 1995 rating decision, service connection for a left knee disability was denied.  The Veteran submitted a notice of disagreement with the decision in August 1995.  A Statement of the Case was issued in November 1995 and a VA Form 9 Substantive Appeal was received by the RO in March 1996.  In a January 1997 rating decision, the RO again denied service connection for a left knee disability.  They found that a left knee disability was neither occurred in nor was caused by service.  In February 1997, the Veteran withdrew his appeal on this issue and he did not submit new and material evidence within the one year appeal period.  The January 1997 denial of service connection for a left knee disability became final. 

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a left knee disability.  At the time of the last final denial, the record contained the Veteran's complaints of knee pain.  He claimed that his knee problems were from active duty training and worsened over time.  After reviewing all of the evidence of record available at the time of the January 1997 rating decision and in light of the evidence received since that decision to include the June 2009 VA examiner's notation that the Veteran's service connected pes planus deformity is certainly contributing to his foot pain along with possibly contributing to his knee and hip pain, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a left knee disability.  Accordingly, the claim is reopened.


RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Cervical Spine 

The Veteran appeals the denial of a rating higher than 40 percent for degenerative changes cervical spine, with herniated disc and cervical compression, C5-6.  His disability is rated under Diagnostic Codes 5242.  Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The Board finds that a rating higher than 40 percent disabling for degenerative changes cervical spine, with herniated disc and cervical compression, C5-6 is not warranted.  In this regard, the June 2007 VA examination disclosed cervical spine flexion to 45 degrees with pain at 40 degrees.  The cervical spine was additionally limited by pain, fatigue and lack of endurance after repetitive use which limited flexion by an additional 10 degrees.  There was no ankylosis of the cervical spine.  

A private examination report in October 2007 disclosed grossly normal range of motion of the cervical spine.  The February 2009 VA examination disclosed there was cervical spine flexion to 45 degrees.  After repetitive use, the cervical spine was additionally limited by pain but not fatigue, weakness, lack of endurance, or incoordination.  There was also no additional limitation in degrees.  

The March 2010 VA examination revealed flexion of the cervical spine was to 35 degrees with pain.  After repetitive use, cervical spine range of motion was not additionally limited.  The examiner found no ankylosis of the cervical spine.  When examined by VA in January 2015, range of motion testing revealed forward flexion of the cervical spine to 10 degrees.  There was objective evidence of pain but no additional loss of function or range of motion after repetitive testing.  Pain, fatigue and lack endurance were noted to limit functional ability with repeated use.  It was specifically noted that there was no ankylosis of the spine.  

While the appellant continues to show a severe limitation of cervical spinal motion given the ranges of motion reported above, a rating in excess of 40 percent is not warranted because there remains no competent evidence of unfavorable ankylosis of the entire spine.  At most, cervical spine flexion is shown to be limited to 10 degrees.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  Rather, the VA examinations have specifically noted that the spine was not ankylosed.  As such, the criteria for a rating higher than 40 percent have not been met.

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports cervical pain, the Board notes that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

The Board also notes that a higher rating is not warranted based on incapacitating episodes.  During his 2015 hearing, the Veteran reported that in 2008 he was in bed for five and a half weeks because of his disability.  He, however, has not reported that his bed rest was prescribed by a physician and treated by a physician.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board also finds no basis for assignment of a separate compensable rating for neurologic manifestations of the Veteran's cervical spine disability pursuant to Note 1 of the general rating formula, which provides that associated objective neurologic manifestations are to be rated separately under the appropriate diagnostic code. With regard to neurologic abnormalities, the Board notes that no neurologic manifestations originating from the cervical spine have been identified.  As such, there is no basis for assignment of a separate rating for neurologic symptoms.  The Board also notes that the VA examinations fail to disclose any scars related to his cervical spine.

PTSD 

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

The Veteran appeals the denial of a rating higher than 30 percent for PTSD from January 5, 2007 to January 15, 2009 and a rating higher than 50 percent thereafter.  Based on the evidence presented, the Board finds a uniform 50 percent rating for PTSD is warranted throughout the appeal period decided herein.  To that end, a 50 percent disability rating for PTSD is warranted where there is evidence of occupational and social impairment with reduced reliability and productivity.  Given the evidence discussed in the October 2007 VA examination report, the Veteran's lay statements and GAF scores ranging from 41 to 60 during this time, the Board finds that occupational and social impairment with reduced reliability and productivity due to PTSD is shown. Hence, entitlement to a 50 percent rating for PTSD is granted from January 5, 2007.

Based on the evidence presented, however, the Board finds that a rating higher than 50 percent for PTSD prior to March 11, 2010 is not warranted as a disability picture contemplated by a 70 percent rating or higher under Diagnostic Code 9411 has not been demonstrated during this time.  To that end, VA examinations disclose during this period that the Veteran was alert, cooperative and oriented.  There was no evidence of thought disorder, hallucinations, delusions, and/or suicidal or homicidal ideation.  His judgment and insight were generally intact and his grooming and hygiene appropriate.  Despite having poor concentration, his memory for recent and remote events was intact. 

During the July 2007 VA examination, he reported a good relationship with his wife and daughter.  He reported a fair relationship with family and friends in the February 2009 VA examination.  It is also noted that during the July 2007 VA examination, he reported only having mild to moderate difficulties in being able to establish and maintain effective work and social relationships.  The February 2009 VA examiner also noted that the Veteran continues to have moderate to severe symptoms of posttraumatic stress disorder on a continuing basis.  He found the Veteran's prognosis was fair.  The evidence summarized above is against a finding that there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.  

The Board is mindful of the October 2007 examination that reported that the Veteran had present symptoms of sleep disturbances, night sweats, flashbacks, nightmares, paranoia, manic energy, alternated with depressive episodes, auditory hallucinations, disorganized thought processes, emotional lability, psychomotor agitation, panic attacks, delusions, irritability, rapid/pressured speech, impulsivity, hypersexuality, diminished concentration and impaired remote memory.  The Board notes, however, that during that same examination the Veteran appeared able to understand complex commands and it was noted that he did not appear to pose any threat of persistent danger to himself or others.  Also, another examination conducted in October 2007 by a private examiner found his psychiatric prognosis to be fair.  Examination revealed he was alert, oriented and appeared of average intelligence.  His insight and judgment were intact and he could follow the conversation well.  It was found that he had no impairment in ability to understand, remember, or complete simple command; mild impairment in ability to understand, remember or complete complex commands; mild impairment in his ability to interact appropriately with supervisors, workers or the public; and mild impairment in the ability to comply with job rules such as safety and attendance.  

It is also noted that in March 2010 the Veteran gave a history of episodes of psychiatric hospitalizations for delusions, hallucinations, etc.  The examiner stated, however, that the nature of these psychiatric illness cannot be determined at that time because no records were available as of yet.  The examiner then commented that it is speculated that the Veteran has been suffering from depression with psychotic features which presently are in remission.  

From January 5, 2007 to March 11, 2010, at most, the Veteran's PTSD was shown to result in occupational and social impairment with reduced reliability and productivity.  Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period above the Veteran's GAF scores ranged from 41 to 60 which is indicative of moderate to serious symptoms.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of no more than a 50 percent rating.  

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The medical and lay evidence as well as the GAF scores, however, establish that there is occupational and social impairment with reduced reliability and productivity.  The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.  Although the Veteran reported irritability, nightmares, isolation, anger, anxiety, panic attacks and social and occupational impairment during this period, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating and no more prior to March 11, 2010.  Stated differently, the medical and lay evidence as well as the global assessment of functioning scores establish that during this time there was occupational and social impairment with reduced reliability and productivity.  The manifestations, however, even when accepted as credible, do not establish occupational and social impairment with reduced reliability and productivity.  Neither the lay or credible medical evidence shows his symptoms met the level required for a 70 percent evaluation or higher during this time. 

Lumbar Spine 

The Veteran's intervertebral disc syndrome L5-S1 associated with degenerative disc disease and mild hypertrophic facet atrophy is evaluated under Diagnostic Code 5010-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while Diagnostic Code 5243 addresses intervertebral disc syndrome.  

Under Diagnostic Code 5243 the evaluation of an intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

After a review of the evidence, the Board finds that a rating higher than 20 percent disabling is not warranted prior to January 30, 2015.  In this regard, although in February 2009 the Veteran reported that in August and September of 2007 he was unable to move from his bed and was incapacitated for several weeks totaling a month and a half, he has not claimed that he has had any incapacitating episodes that have been treated with physician prescribed bed rest for any term.  In light of the lack of evidence demonstrating any episodes requiring bedrest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted during this time.  

The Board has considered whether the Veteran's service connected intervertebral disc syndrome L5-S1 associated with degenerative disc disease and mild hypertrophic facet atrophy would warrant a higher rating if rated under the general rating formula for diseases and injuries of the spine prior to January 2015.  The Board finds, however, that forward thoracolumbar flexion that is 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is not shown by the record during this period.  Rather, the June 2007 VA examination disclosed flexion to 85 degrees with pain at 75 degrees.  The lumbar spine was additionally limited by pain, fatigue and lack of endurance after repetitive use which limited flexion by an additional 10 degrees.  There was no ankylosis of the lumbar spine.  A private examination in October 2007 disclosed 90 degrees of lumbar flexion.  The February 2009 VA examination revealed there was lumbar spine flexion to 90 degrees.  After repetitive use, the lumbosacral spine was additionally limited by pain but not fatigue, weakness, lack of endurance, or incoordination.  There were also no additional limitations in degrees.  The March 2010 VA examination revealed flexion of the lumbar spine to 50 degrees with pain.  After repetitive use, lumbar spine range of motion was not additionally limited.  

Given the range of motion reported above neither flexion limited to 30 degrees or less nor favorable ankylosis of the entire thoracolumbar spine is shown prior to January 30, 2015.  In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports lumbar pain, the Board notes that the 20 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

The Board finds, however, that a rating of 40 percent disabling is warranted since January 30, 2015.  To that end, when examined by VA in January2015, the Veteran reported difficulty with prolonged standing and sitting.  Range of motion testing revealed flexion limited to 10 degrees.  The Veteran was unable to perform repetitive use testing because of pain, fatigue, weakness and lack of endurance.  As forward thoracolumbar flexion that is 30 degrees or less is shown since January 30, 2015 the Board finds that the criteria for a 40 percent rating are met.  A rating higher than 40 percent, however, is not warranted.  To that end, physical examination showed forward lumbar flexion to 10 degrees.  The appellant also demonstrated motion in each other plane of movement, that is, extension, bilateral lateral flexion and bilateral lateral rotation with limitations shown in each plane.  Significantly, the examiner specifically found no evidence of ankylosis of the spine.  

While the evidence shows a severe limitation of spinal motion during this time given the motions reported above, a rating in excess of 40 percent is not warranted as there remains no competent evidence of unfavorable ankylosis affecting the entire thoracolumbar spine.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  As such, the criteria for a rating higher than 40 percent have not been met during this period of time.  

Under the general rating formula for diseases and injuries of the spine, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities of the spine, including, but not limited to, bowel and/or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  The Veteran reports having bladder impairment, radiating pain of the sciatic nerve and erectile dysfunction that is associated with his lumbar spine disability.   The June 2007 and February 2009 VA examinations disclosed essentially normal neurological findings for the lower extremities.  During the March 2010 VA examination, the lumbar and sacral spine sensory functions were noted to be impaired.  Reflexes were normal and there was no lumbosacral motor weakness.  The VA examiner found that there are signs of lumbar intervertebral disc syndrome and the most likely peripheral nerve is the sciatic nerve.  The intervertebral disc syndrome causes bladder dysfunction with no pad needed according to the VA examiner.  The Board notes, however, that when the Veteran was examined by VA in January 2015 essentially normal neurological findings were shown.  The VA examiner found that the Veteran did not have any neurologic abnormalities or findings related to the lumbar spine such as bowel or bladder problems.  The Board is mindful of the Veteran's reports of erectile dysfunction, bladder impairment and radiating pain.  With the exception of the March 2010 VA examination, the VA examinations generally show normal neurological findings.  The Board finds that the March 2010 findings appear to be an anomaly rather than a true depiction of the Veteran's disability picture.  In this regard, the March 2010 findings are grossly inconsistent with the June 2007, February 2009, and January 2015 VA examinations which show essentially normal neurological findings.  The Board has afforded greater probative value to the June 2007, February 2009, and January 2015 VA examinations regarding whether the Veteran has any neurological abnormalities associated with his lumbar spine disability.  The VA examinations are consistent with each other and the historical record.  As these VA examinations show generally normal neurological findings, the Board finds that a separate compensable rating for neurological abnormalities associated with his lumbar spine disability is not warranted.  The Board also notes that the VA examinations fail to disclose any scars related to the lumbar spine.  

Right Knee 

The Veteran appeals the denial of a rating in excess of 10 percent for right knee patellofemoral tracking syndrome associated with mild medial patellar tendinosis and medial compartment osteoarthritis.  His disability is rated under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while DC 5260 addresses limitation of flexion of the knee. 
Under Diagnostic Code 5260, a 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 
The normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The June 2007 VA examination disclosed normal right knee flexion and extension.  The joint function was additionally limited by pain, fatigue and lack of endurance.  Right knee flexion was limited by 5 degrees because of the above.  A private examination in October 2007 disclosed normal flexion of the knees.

It was noted in the February 2009 VA examination that the Veteran refused any range of motion of the knee in the supine position past 45 degrees but he sat on the edge of the table and allowed both knees to accomplish 140 degrees bilaterally with pain and limits.  After repetitive use, the right knee was additionally limited by pain but not fatigue, weakness, lack of endurance, or incoordination.  The March 2010 VA examination disclosed right knee flexion to 115 degrees.  Range of motion was not additionally limited following repetitive use.  There was right knee instability, weakness, tenderness and guarding of movement but no signs of edema, abnormal movement, effusion, redness, heat, deformity, malalignment and drainage.  There was no limitation of extension or objective evidence of painful motion with extension.  The Veteran did not demonstrate any additional limitation of knee motion following repetitive-use testing.  

The above findings are against a higher rating for the Veteran's right knee disability prior to January 15, 2015.  To that end, the evidence is devoid of a showing of the functional equivalent of flexion of the right knee that was limited to 30 degrees or less.  Rather, at most, flexion limited to 45 degrees during this period of time was shown.  To the extent that the Veteran reported right knee pain, the Board notes that the 10 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59. 

The Board finds, however, that since January 15, 2015 a rating of 20 percent is warranted for right knee patellofemoral tracking syndrome associated with mild medial patellar tendinosis and medial compartment osteoarthritis.  To that end, 
the January 2015 VA examination disclosed right knee flexion limited to 40 degrees.  After repetitive use testing, flexion was limited to 20 degrees.  It was shown that pain, weakness, fatigability and/or incoordination significantly limited functional ability with repeated use over a period of time.  As flexion that is limited to 20 degrees is shown as of January 15, 2015, the Board finds that the criteria for a 20 percent rating have been met.  The Board finds, however, that a rating higher than 20 percent is not warranted as right knee flexion that is limited to 15 degrees or less is not shown by the lay and/or medical evidence.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown, however, that extension limited to a compensable degree has not been shown.  Also the record reflects that the Veteran has been diagnosed and treated for meniscal tear of the right knee.  The Board, therefore, has considered Diagnostic Code 5258.  A review of the evidence of record, however, shows that the Veteran's disability has not been manifested by frequent episodes of locking, pain, and effusion into the joint.  Accordingly, Diagnostic Code 5258 is not applicable.  The evidence is also devoid of a showing of ankylosis (DC 5256) and impairment of the tibia and fibula (DC 5262).  As such, these diagnostic codes are not applicable.  With regard to right knee instability, the Board notes that the Veteran is separately rated for right knee instability under Diagnostic Code 5257, and that is not currently at issue.  

Pes Planus 

The Veteran appeals the denial of a compensable rating for pes planus from January 5, 2007 to February 19, 2009 and a rating higher than 10 percent thereafter.  His bilateral pes planus is rated under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral. Severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants the assignment of a 20 percent rating if unilateral and 30 percent rating if bilateral.  Pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants the assignment of a 30 percent rating if unilateral and 50 percent rating if bilateral. 

After review of the evidence, the Board finds against the claim for a compensable rating for pes planus from January 5, 2007 to February 19, 2009.  To that end, in April 2007, the Veteran was noted to have severe flat feet with collapse.  It was noted that he had plantar fasciitis and that he still had pain. 

The June 2007 VA examination disclosed no tenderness, painful motion, weakness, edema, atrophy or disturbed circulation of the right foot.  Examination of the left foot revealed no tenderness, painful motion, weakness, edema, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right and left great toe.  There was pes planus present and slight degree of valgus which could be corrected with manipulation.  There was no forefoot/midfoot malalignment.  The Achilles tendons revealed good alignment and there was tenderness to palpation of the plantar surface.  Pes cavus hammer toes, Morton's metatarsalgia, hallux valgus, and/or hallux rigidus was not shown on examination.  

Based on the evidence above, the Board finds that a compensable rating for pes planus was not warranted from January 5, 2007 to February 19, 2009.  To that end, moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral was not shown during this time.  Although he reported pain with prolonged standing, walking and running, painful motion was not shown on VA examination.  X rays of the feet also disclosed a mild decrease in calcaneal tilt compared to the non-weight bearing view and a mild flattening of the longitudinal arch.  The above findings do not warrant a compensable rating.  

The Board has also considered whether a compensable rating is warranted under 38 C.F.R. § 4.59 for painful motion.  The Board notes that 38 C.F.R. § 4.59 specifically provides that, "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for a joint."  The Board acknowledges the Veteran's reports of foot pain during this period of time.  The June 2007 VA examination, however, found that there was no painful motion.  Here, objective evidence of painful motion is not shown during this time and the Board finds the lay statements are less probative than the findings of the skilled VA examiner.   

A review of the record further discloses that a rating higher than 10 percent is not warranted for pes planus since February 19, 2009.  To that end, the February 2009 VA examination disclosed painful motion to both metatarsophalangeal joints of the great toes.  Palpation of plantar surface of feet revealed no tenderness but normal alignment with and without weightbearing on right and left.  There was no foot valgus and no forefoot or midfoot malalignment.  Dorsiflexion of all toes produced no pain and palpation of the metatarsal heads of all toes produced no pain.

In June 2009, it was noted that the Veteran exhibited a profound degree of pes patronatus deformity with RCSP being everted significantly at rest and on standing.

The March 2010 VA examination revealed painful motion and tenderness.  The left foot and right foot did not reveal edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness and/or instability.  Palpation of the plantar surface of the feet revealed moderate tenderness.  On weight bearing and non weight bearing, the alignments of the Achilles tendons were normal.  There was pes planus and a moderate degree of valgus present corrected by manipulation.  There was no evidence of forefoot/midfoot malalignment.  There was bilateral deformity of medial tilting of the upper border of the talus. Examination revealed no pes cavus, hallux rigidus, hammertoes or Morton's Metatarsalgia.  Bilateral flat feet, moderate hallux valgus with bunion and plantar fasciitis were diagnosed.  The examiner noted that the hallux valgus with bunion and plantar fasciitis were progressions secondary to regional anatomic changes associated with pes planus which worsens over time.  X rays disclosed mild to moderate hallux valgus with bunion.  

The January 2015 VA examination found that the Veteran had mild to moderate symptoms due to hallux valgus.  Although there was pain on examination, the pain did not contribute to functional loss as there was normal range of motion of the feet.  It was noted that there was no functional loss during flare ups or when the foot is used repeatedly over a period of time.  He was shown to have inward bowing of the Achilles tendon of both feet and marked inward displacement and severe spasm of the Achilles tendon on manipulation of both feet that was not improved by orthopedic shoe or appliances.  There was also marked pronation of both feet and extreme tenderness of plantar surfaces on both feet that were improved by orthopedic shoes or appliances.  He had pain on manipulation of the feet but the pain was not accentuated on manipulation.  There was no swelling on use and/or characteristic callouses.  Pes planus, hallux valgus and plantar fasciitis were diagnosed.  

Since February 19, 2009, the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the currently assigned 10 percent evaluation and that the criteria for a 20 percent evaluation have not been met.  To that end, while there is objective evidence of marked deformity (pronation, abduction, etc.) and pain on manipulation, the pain was not accentuated on manipulation.  Futhermore, examination revealed there was no swelling on use and/or characteristic callouses.  The evidence shows the Veteran's disability more closely approximates moderate disability, not severe.  The evidence is devoid of a showing of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports foot pain, the Board notes that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Accordingly, the claim is denied.  

All Rating Claims 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain, stiffness, swelling, weakness and giving way.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional and mobility limitations caused by his disabilities.  Except where otherwise noted, the Board finds that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Except where otherwise noted, the Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  

The discussion above reflects that the symptoms of the Veteran's cervical spine, lumbar spine, PTSD, right knee and pes planus disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including stiffness, swelling, weakness and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The application to reopen the claim of entitlement to service connection for a left knee disability is granted.  The appeal is allowed to this extent.

Entitlement to a rating higher than 40 percent for degenerative changes cervical spine, with herniated disc and cervical compression, C5-6 is denied.  

Entitlement to a rating higher than 50 percent for PTSD from January 5, 2007 to January 15, 2009 is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a rating higher than 50 percent for PTSD prior to March 11, 2010 is denied.  

Entitlement to a rating higher than 20 percent for intervertebral disc syndrome L5-S1 associated with degenerative disc disease and mild hypertrophic facet atrophy prior to January 30, 2015 is denied.  

Entitlement to a rating of 40 percent for intervertebral disc syndrome L5-S1 associated with degenerative disc disease and mild hypertrophic facet atrophy since January 30, 2015 is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a rating higher than 10 percent for right knee patellofemoral tracking syndrome associated with mild medial patellar tendinosis and medial compartment osteoarthritis prior to January 15, 2015 is denied.  

Entitlement to a rating of 20 percent for right knee patellofemoral tracking syndrome associated with mild medial patellar tendinosis and medial compartment osteoarthritis since January 15, 2015 is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a compensable rating for pes planus from January 5, 2007 to February 19, 2009 is denied.   

Entitlement to a rating higher than 10 percent for pes planus since February 19, 2009 is denied.  


REMAND

Having reopened the claim of entitlement to service connection for a left knee disability, the Board finds that further development is needed.  To that end, in June 2009 the VA examiner noted that the Veteran's service connected pes planus deformity is certainly contributing to his foot pain along with possibly contributing to his knee and hip pain.  In March 2010, an independent medical examiner opined that the left knee arthritis was less likely as not caused by or a result of the right knee osteoarthritis and that the left knee arthritis is less likely as not caused by or a result of military service.  While a VA opinion has been obtained addressing direct service connection and the relation between the service connected right knee to the left knee, an opinion has not been obtained that addresses whether the Veteran's left knee disability was caused and/or aggravated by his service connected pes planus.  

Pursuant to 38 U.S.C.A. § 5103A (d) (2) and 38 C.F.R. § 3.159(c) (4) (i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In view of VA's duty to assist obligations and based upon guidance from the United States Court of Appeals for Veterans Claims, remand for the purpose of obtaining a VA examination is required.  The Veteran has not been afforded a VA examination addressing this theory of entitlement.  In light of the evidence of record to include 
the June 2009 statement and the lay statements of record, the Board finds that a remand is warranted to afford the Veteran a VA compensation and pension examination.

Service connection for an eye condition was denied in an October 2009 rating decision.  In an April 2010 rating decision, service connection for status post cataract removal with intraocular lens implant, right eye was denied.  In July 2010, the Veteran expressed a desire to appeal the decision in a VA Form Substantive Appeal rendered for other issues.  The Veteran has expressed disagreement with the denial of service connection for an eye disability.  The Veteran, however, has not been issued a Statement of the Case on this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal. Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of entitlement to a rating higher than 50 percent for PTSD since March 11, 2010, the Board finds that further development is needed.  To that end, the Veteran claims that he has been unemployed since 2010 because of his PTSD.  Although he was examined in January 2015, the Board notes that the January 2015 VA examiner found that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas but only a GAF score of 65 was rendered by the examiner which indicates no more than moderate PTSD impairment.  The Board also notes that a mental status examination report is not included in the examination report.  The Board finds that another examination is needed to reconcile the above inconsistencies and/or inadequacies.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing program must be made available to the examiner in conjunction with the examination.  Following a review of all of those documents, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's left knee disability was caused and/or aggravated by his service connected pes planus or his service connected right knee impairment.  The examiner must take into account the Veteran's history and contentions.  Any opinion rendered must be supported by a complete and fully reasoned rationale.

2. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his PTSD.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's Virtual VA and the Veterans Benefits Management System (VBMS) files.  Functional impairment and interference with employability should be addressed.  A complete rationale should be provided for any opinion expressed.

3. A statement of the case should be issued addressing the issue of entitlement to service connection for an eye disability to include cataracts.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  If a timely appeal is not received, the appeal should be closed by the AOJ.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


